DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered. 
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 11/07/2022 are acknowledged.  
Applicants arguments are found not persuasive for pending 103 rejection. However, to clarify applicants’ arguments, the rejection is modified and also added a new reference, which provides additional support to the obviousness rejection. 
In light of claim amendments, the previous statutory double patenting rejection, see office action mailed on 01/20/2022, is withdrawn. However, a new nonstatutory double patenting rejection over copending application is made.    
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 

Response to Arguments
Applicant’s arguments filed on 11/07/2022 have been fully considered but they are not persuasive for the reasons given below.   
Applicants main argument is that the cited Alagarsamy discloses ammonium salts of apraglutide but is silent on any other pharmaceutically acceptable salts, including the instantly claimed sodium salt of apraglutide. Further, although Alagarsamy discloses fractions of apraglutide with a purity exceeding 93%, Alagarsamy does not teach or suggest specific impurities observed in those fractions, nor does Alagarsamy specify the percent of each impurity. Thus, there could be one impurity present at a percentage as high as 7% or multiple impurities present at lower percentages. Accordingly, Alagarsamy does not teach or suggest all elements of independent claim 1, and all claims that depend therefrom, and a prima facie case of obviousness has not been made by the office.
As explained in the modified rejection, the sodium is the most common cation used in the pharmaceutical compounds or peptides. Moreover, it is cheaper cation and environment friendly compared to ammonium cation. In addition, FDA approved pharmaceutically acceptable salt, both cations and anions, wherein the sodium is one of the cations, see cited Berge et al. 
Hargrove et al teach that addition of sodium hydroxide dissolves 10 mg free base/ml, which is interpreted as formation of sodium salt which increases the solubility of the peptide. 
Therefore, one would be motivated to make peptide salts using the sodium as a cation in view of its advantages and economic/environmental reasons over ammonium cation and also based on FDA recommendations. 
With regard to impurities, prior art teach purity is greater than 93% in the teachings of Alagarsamy et al, and purity is greater than 90% in the teachings of Hargrove et al. This can be interpreted as the purity is 100%, which reads applicants limitation. 
Even if the amounts of recited impurities are not null, still the claims are obvious. The reason is the preparative methods for apraglutide in present application are appear to be similar to that of prior art. Both use SPPS and purification by preparative HPLC. Therefore, the recited impurities are expected. Even if the preparative methods are different, claims still obvious in view of above cited case laws.  
Moreover, established case laws say Purified compound over old and known compound is unpatentable. In re Mertz, 97 F. 2d 599, 38 USPQ 143(CPA 1938). It has been well established that the mere purity of compound, in itself, does not render a substance unobvious Ex Parte Gray (BPAI 1989) 10 PQ2D 1922.
Applicants further argue that the cited Berge at Table 1, over 50 FDA-Approved commercially marketed salts, of which acetate and sodium are included. Berge merely teaches that sodium has been the most predominant cation because of simple availability and physiological reasons. In fact, Berge does not provide any teachings regarding the benefits of using a sodium salt over any other FDA-approved salt (e.g. acetate salt) in general, or specifically applied to apraglutide. 
Berge is a review article and it explains recommended cations or anions for pharmaceutical compounds. In light of the recommendations, a skilled person in the art would choose right one, based on their advantages, such as solubility, economic reasons, environmentally friendly etc. 
In this case, sodium beats all other cations with respect to above cited advantages. Therefore, a skilled person would motivated to choose sodium as a counter cation.  
Applicants further argue that the instantly claimed sodium salt of apraglutide differs significantly from those of Alagarsamy. Further, the recited sodium salt of apraglutide having a purity of no less than 95% as determined by HPLC, comprising significantly low amounts of a 
    PNG
    media_image1.png
    20
    51
    media_image1.png
    Greyscale
apraglutide impurity (e.g., no more than 1.5%) and a D-His apraglutide impurity (e.g., no more than 1%), possess superior and unexpected properties relative to known apraglutide salts. 
First, claim language does not differentiate the claimed product is different from that of the Alagarsamy. Second, even if applicants show in the claimed product the impurities are not null, still the claims are obvious, at least based on the established case laws, see rejection. In order to establish unexpected results, applicants need to show the side by side comparison of both products, point out unexpected results and explain why the shown properties are unexpected. No such data is shown. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alagarsamy et al (US 8,580,918 B2) or Hargrove et al (J Pharmacol Exp Ther, May 2020, 373, 193-203; see applicants filed IDS dated 04/20/2022) in view of Berge et al (Journal of Pharmaceutical Sciences, Jan 1977, Vol.66, No.1, 1-19).     
Claims are drawn to sodium salt of apraglutide [SEQ ID NO:2] having a purity of no less than 95% with the recited amounts of impurities. 
At the outset apraglutide [SEQ ID NO:2] is known in the art and the sodium is FDA approved pharmaceutically acceptable salt, and the limitation > 95% of purity is interpreted as the product is 100% pure and the impurities are absent. 
Alagarsamy et al teach apraglutide polypeptide [see SEQ ID NO:55], which is identical to applicants apraglutide, wherein the purity is exceeding 93%, as determined by reverse-phase analytical HPLC and also teach that after purification the fractions were pooled, and finally the fractions are reloaded onto the column and washed with 5 volumes of 0.1 M ammonium acetate. Alagarsamy et al further teach that after purification the fractions were pooled and lyophilized. [See col.23, lines 13-36].
So, the teachings of Alagarsamy et al established the facts that apraglutide is known as salt free peptide and also in its salt form, which can be acetate and/or ammonium salts, wherein “the purity is exceeding 93%” is interpreted as 100% pure and so, the impurities are absent. 
In addition, Alagarsamy et al also teaches for their GLP-2 agonists including apraglutide as peptides with pharmaceutically acceptable salts [see claim 1]. 
Hargrove et al teach synthesis of apraglutide, wherein the purity of peptide is greater than 90% [see section Peptide synthesis in page 194 and Table 1]. Hargrove et al further teach that the peptide is dissolved in 0.1 N sodium hydroxide, to dissolve apraglutide at 10 mg free base/ml [see sub-section PK Studies in page 195]. Addition of sodium hydroxide is interpreted as formation of sodium salt which increases the solubility of the peptide. 
In above, “the purity of peptide is greater than 90%” is interpreted as 100% pure and so, the impurities are absent. The apraglutide must be in the form of sodium salt, when the apraglutide reacts with sodium hydroxide. Therefore, the teachings of Hargrove et al can be interpreted as sodium salt of apraglutide and the product has no impurities. 
The difference between Alagarsamy et al or Hargrove et al and instant claims are as follows:
(i) Alagarsamy et al or Hargrove et al does not explicitly disclose the sodium salt of their peptide;
(ii) Alagarsamy et al also silent on recited impurities in their peptides. 
With regard to (i) of above, first, the sodium is the most common cation used in the pharmaceutical compounds or peptides. Moreover, it is cheaper cation and environment friendly compared to ammonium cation. Second, FDA approved pharmaceutically acceptable salt, both cations and anions, wherein the sodium is one of the cation [see Table 1 in the evidentiary support in Berge et al, Journal of Pharmaceutical Sciences, Jan 1977, Vol.66, No.1, 1-19]. Therefore, one would be motivated to make peptide salts using the sodium as a cation in view of economic/environmental reasons over ammonium cation and also based in FDA recommendations. 
In addition, Hargrove et al teach that addition of sodium hydroxide dissolves 10 mg free base/ml, which is interpreted as formation of sodium salt which increases the solubility of the peptide. Therefore, one would be motivated to use sodium salts of peptide in view of its advantages and additional support from FDA recommendations. 
With regard to (ii) of above, in the teachings of Alagarsamy et al, ‘the purity is exceeding 93%’ is interpreted as the purity is 100%, which reads applicants limitation. Similarly, in the teachings of Hargrove et al, ‘the purity of peptide is greater than 90%’ is interpreted as the purity is 100%, which reads applicants limitation. Since the prior art does not mention the impurities, it can be interpreted as the purity is 100%, and therefore, it reads applicants limitation of impurities. 
Alternatively, it would have been prima facie obvious to obtain purified compounds by purifying the compound using routine technique for purification, with the reasonable expectation of achieving a successful purified product, absent evidence to the contrary. Additionally, purified compound over old and known compound is unpatentable. In re Mertz, 97 F. 2d 599, 38 USPQ 143(CPA 1938). 
When claiming a purer form of a known compound, it must be demonstrated that the purified material possesses properties and utilities not possessed by the unpurified material.  Ex parte Reed, 135 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration, Ex parte Reed, 135 U.S.P.Q. 105 (P.O.B.A. 1961). It has been well established that the mere purity of compound, in itself, does not render a substance unobvious Ex Parte Gray (BPAI 1989) 10 PQ2D 1922.
Alternatively, if the amounts of recited impurities are not null, still the claims are obvious. The reason is the preparative methods for apraglutide in present application are similar in that of prior art. Both use SPPS and purification by preparative HPLC. Therefore, the recited impurities are expected. Even if the preparative methods are different, claims still obvious in view of above cited case laws.  
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants free form of apraglutide and also its salt forms, sodium is FDA approved cation, etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
One would be motivated to take advantage of sodium, in view of cost effect and environmentally friendly element, compared to ammonium, and make sodium salt of apraglutide. Also, the motivation to apply teachings of art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed product with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14, 16, 32-37, 47-48 of copending US application number 17/462,908. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Claims of present application are drawn to sodium salt of apraglutide having a purity of no less than 95% and comprises with the recited amounts of impurities. The recited open language “comprises” does not exclude other components in it. For example, it can include other possible impurities, as recited in the dependent claims, and can also have other components in it, such as amino acids [see 00203]. Accordingly, the claim is interpreted as a pharmaceutical composition. 
Claims of copending application are drawn to (i) claims 11-14, a pharmaceutical composition comprising sodium salt of apraglutide having purity of no less than 95%, and with the recited limitation; (ii) claim 16, a method of making GLP-2 analog with the recited limitations in it; (iii) claim 32, a composition comprising the GLP-2 analog peptide produced using the method of claim 16; (iv) claims 33-37 and 47-48, a method of treating short bowel syndrome by administering pharmaceutical composition of apraglutide. 
In both cases, the product is common, which is apraglutide having purity of no less than 95%. 
For claim 1:
Claims of copending application teach the same product, which is apraglutide having purity of no less than 95%. 
However, claims of copending application do not recite the impurities in it. The claim language says “comprising”, which does not exclude other components in the composition. According to the specification of copending application, its definition includes impurities in the composition, such as beta-Asp3 and D-His [see 00186 and 00187]. So, the composition of copending application also comprises same impurities in it. 
The method claims of copending application also read claim 1, because method claims comprises the same product and there is no patentable distinction between product claims and method of making or method of using the same product. 
For claim 2:
Claim 1 of copending application teaches apraglutide having purity of no less than 95%, which includes ‘no less than 97%. 
For claims 3-5 and 9:
As explained above under “For claim 1”, claims of copending application do not recite the impurities in it, but the recited “comprising” does not exclude other components in the composition. According to the specification of copending application, its definition includes the recited impurities and their contents [see 00177, 00178 and 00190]. So, the composition of copending application also comprises same impurities in it. 
For claim 10:
Claim 14 of copending application teach that the product is provided as a lyophilized powder. 
The above differences, however, do not constitute a patentable distinct, because of overlap of the scope of subject matter, in the claims of copending applications and instant claims, and therefore obvious.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658